DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, is/are rejected under 35 U.S.C. 103 as being unpatentable over French (2545731) and further in view of Solum (20090196444).
	Regarding claim 1, French discloses a hearing device comprising:
an earphone (Fig 2, ear piece 13) that is adapted to be worn an extremal auditory canal of an ear, and a tube (Fig 2, tube 19) that is adapted to extend so as to pass through an upper portion of a root of the ear from a back side of an auricle of the ear when the earphone is worn, and that is connected to the earphone, the cord that is adapted to 

    PNG
    media_image1.png
    433
    500
    media_image1.png
    Greyscale


	However, French does not specifically disclose that the tube is a cord. 
	Solum discloses a very popularly used variant to tube for behind ear hearing devices which is a BTE with a wire. Also, the wire disclosed is adjustable in shape (Fig 1, wire 103, Also paragraph 0018 discloses “In various embodiments, the cable assembly 103 is formable”).
	Since both French and Solum disclose a BTE with an connection piece connecting the behind the ear portion to an earpiece it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to utilize the wire of and electronic housing behind the ear of Solum in the teachings in the teachings by French. The motivation for this would have been providing an obvious alternative of instead of transmitting sound via a tube by a wire at the same time securely holding the structure on the ear.
Regarding claim 2, French and Solum disclose the limitations of claim 1. The combination although not specifically, but showing that the tube is extending along the bottom side of the cymba conchae of a user’s ear with an anatomical variation of not having an extended antitragus. But it would have been obvious to one of ordinary skilled in the art at the time of the invention that if the with a prominent anatomical extension of antitragus in a specific user the tube would have been extending along side of this structure.


    PNG
    media_image2.png
    452
    685
    media_image2.png
    Greyscale


    PNG
    media_image1.png
    433
    500
    media_image1.png
    Greyscale













https://www.earthslab.com/anatomy/antitragus/


Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over French (2545731) and further in view of Solum (20090196444) and Aubert (8855347).
Regarding claim 3, French and Solum disclose the limitations of claim 1. However the combination does not disclose a protrusion in the intertragic notch of the ear for the earpiece.
Aubert disclose a protrusion piece for a hearing device within the intertragic notch of a user’s ear (Fig 3, as shown below).

    PNG
    media_image3.png
    449
    628
    media_image3.png
    Greyscale








Since both the combination of French and Solum, and Aubert disclose an earpiece with a cord extended from the earpiece for a hearing device it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to utilize the protrusion of Aubert in the teachings by French and Solum. The motivation for this would have been securely holding the earpiece within the user’s ear.
Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over French (2545731) and further in view of Solum (20090196444) and Hirano (20170188126)
Regarding claim 4, French and Solum disclose the limitations of claim 1. However the combination does not disclose that the combination is capable of transmitting through cartridge of the user.
Hirano discloses a through cartilage transmitting earpiece for a hearing device (Paragraph 0040 discloses “barrel 2 is fit into the ear canal and transmits the acoustic vibration to the cartilage and the skin in the vicinity of the tragus 40.”)
.
Claim 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirano (20170188126) and further in view of Aubert (8855347).
Regarding claims 5-6, Hirano discloses an earphone for a hearing device (Fig 1, Earpiece 1) that is configured to conduct vibration based on an electric signal to a cartilage of an ear (Paragraph 0040 discloses “barrel 2 is fit into the ear canal and transmits the acoustic vibration to the cartilage and the skin in the vicinity of the tragus 40.”), the earphone which is adapted to abut against at least two of an antitragus, a tragus and an inlet of an external auditory canal of the ear (1, tragus 40 and ear canal unnumbered),
However Hirano does not specifically disclose that upper side of the external auditory canal is made open, when the earphone is worn.
Aubert discloses an opening on lower side of the external auditory canal is made open, when the earphone is worn (Fig 1, 2, 5 and 6 opening 8 using vent system 14).




	
However, Hirano does not specifically disclose that the vent on the upper side but does not teach against it. An ordinary skilled in the art would have been motivated to adjust the location of the vent to the upper side of the earpiece as a matter of design preference to achieve the same predictable outcome of providing a venting system for the earpiece. 
Regarding claim 7, Hirano discloses an earphone (Fig 1, Earpiece 1) comprising a body portion (Fig 3, barrel 2) that is configured to conduct vibration based on an electric signal to a cartilage of an ear (Paragraph 0040 discloses “barrel 2 is fit into the ear canal and transmits the acoustic vibration to the cartilage and the skin in the vicinity of the tragus 40.”), and that is internally provided with an electromechanical transducer (Fig 3, vibrator 8); and a cover that is put on the body portion (Fig 3, housing of barrel 2), the cover that is adapted to abut against an inlet of an external auditory canal of the ear (Fig 1)
 However Hirano does not specifically disclose a vent, when the earphone is worn.
Aubert discloses an opening on a side of the external auditory canal is made open, when the earphone is worn (Fig 1, 2, 5 and 6 opening 8 using vent system 14).



Since both Hirano and Aubert disclose a hearing device it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to utilize the venting system of Aubert in the teachings by Hirano. The motivation for this would have been providing venting and air circulation and pressure equalization in the ear canal for user comfort.
Claim 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirano (20170188126) and further in view of Aubert (8855347) and Gebert (6549635).
Regarding claims 8 and 9, Hirano and Aubert disclose the limitations of claim 7. However the combination does not disclose a venting adjustment mechanism to change surface area of channel for venting adjustment purposes.
This feature in a hearing device is disclosed by Gebert (Fig 1, venting channel 5 with valve 6).
Since both Hirano and Aubert and Gebert disclose a  a venting system for an earpiece of a hearing device it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to utilize the adjustable venting system of Gebert in the teachings by Hirano and Aubert. The motivation for this would have been providing even further user comfort by providing an adjustable vent to achieve optimal air pressure equalization and desired venting level for the user.
	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR H ETESAM whose telephone number is (571)270-1946.  The examiner can normally be reached on M-F 6-8 AM, 6-10PM. Saturdays 8-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/AMIR H ETESAM/           Primary Examiner, Art Unit 2652